Citation Nr: 0104035	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-24 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis 
as secondary to a postoperative deviated septum.  

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for prostatitis

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for an ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
allergic rhinitis as secondary to a postoperative deviated 
septum, headaches, prostatitis, arthritis, and an ulcer.  In 
connection with his appeal, the veteran testified via 
videoconference before the undersigned member of the Board in 
July 2000; a transcript of that hearing is associated with 
the claims file.  The veteran accepted such in lieu of an 
"in-person" hearing before a Board member.  See 38 C.F.R. 
§ 20.700(e) (2000).  

The Board notes that additional relevant evidence was 
submitted at the hearing in July 2000.  The veteran and his 
representative waived initial consideration by the RO under 
the provisions of 20.1304(c).

The RO, by rating decision dated in July 1997, denied the 
veteran's claims of entitlement to service connection for 
joint stiffness and soreness and denied reopening his claim 
for a sinus condition and deviated nasal septum.  The veteran 
timely filed a notice of disagreement to that decision.  At 
an August 1998 hearing before a decision review officer, the 
veteran withdrew his appeal of the July 1997 rating decision.  

The veteran has made contentions that could be construed as 
raising the issues of entitlement to a total rating based on 
individual unemployability, and entitlement to service 
connection for a hydrocele, a stomach disorder, an eye 
condition, and diarrhea.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2096 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In this case, the service medical records indicate that the 
veteran's nose and septum were deformed secondary to trauma.  
The records also indicate that he underwent submucosal 
resection rhinoplasty at Martin Army Hospital in Ft. Benning, 
Georgia during service in April 1967.  

Essentially, the veteran contends that he developed allergic 
rhinitis as a result of the 1967 rhinoplasty during service.  
He also contends that his headaches increased in severity 
immediately following surgery, and that the headache 
medications have caused prostatitis, an ulcer, and arthritis.  
The veteran's private physician has offered an opinion in 
support of the veteran's contentions.  

It appears that all of the veteran's VA and private treatment 
records have not been secured, and he has not been afforded a 
VA examination in order to determine whether his conditions 
can be related to active service.  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain from SSA all 
records pertinent to the veteran's claim 
for entitlement to SSA benefits, to 
include any decisions and the medical 
records upon which those decisions were 
based.  

2.  The RO should attempt to secure all 
of the veteran's service medical records, 
including surgical records pertaining to 
rhinoplasty in April 1967 at Martin Army 
Hospital in Ft. Benning, Georgia.  The RO 
should request these records, from all 
appropriate sources to include, the Army 
Reserve Personnel Center (ARPERCEN), 
National Personnel Records Center (NPRC), 
National Archives and Records 
Administration (NARA), as well as Ft. 
Benning.

3.  The RO should again request that the 
veteran identify any additional records 
of VA or private treatment for the 
conditions at issue in this appeal.  The 
RO should then take all necessary steps 
to obtain those records, including all 
records of the veteran's treatment by 
Drs. Clayton, of Kelsey Seybold Clinic in 
Humble, Texas, for nose bleeds from 1990 
to 1996, Relvert, for nose bleeds from 
1989 to 1994, Hexel, of the International 
Medical Center in Humble, Texas, for 
headaches from 1986 to 1991, H. A. 
Foster, if available, for headaches from 
1969 to 1972, as well as up to date 
treatment records from the Houston, Texas 
VA Medical Center.  The RO should inform 
the veteran of any records it is 
unsuccessful in obtaining.

4.  The veteran should be afforded an 
appropriate examination to determine 
the nature and etiology of allergic 
rhinitis and any related disorder.  The 
examiner should review the veteran's 
claims folder including a copy of this 
remand.  All necessary tests or studies 
should be performed.  After the entire 
claims folder, including service 
medical records, has been reviewed, the 
examiner should comment as to the 
whether it is at least as likely as not 
that allergic rhinitis developed as a 
result of active service.  If so, the 
examiner should state whether it is at 
least as likely as not that veteran's 
headaches are a result of rhinoplasty 
during service or any other incident of 
service.  Further, the examiner should 
state whether it is at least as likely 
as not that the veteran's prostatitis, 
arthritis, and ulcer are related to 
service.  All findings should be 
reported in detail, a complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set 
forth.

5.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).  

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


